department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no dear this is in response to correspondence received through date submitted by your authorized representative on your behalf requesting a ruling under sec_4972 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request company a is a wholly owned subsidiary of company b a country m corporation company a and company b and their subsidiaries form a controlled_group_of_corporations under code sec_414 in order to facilitate international business operations company b has developed a transfer policy in which employees of company a and company a’s us subsidiaries us companies are transferred on a temporary basis to company b or country m subsidiaries of company b country m companies these assignments range from three to five years in length after which the employees return to the us company you represent for purposes of this letter_ruling that an employee transferred pursuant to this policy becomes a common_law_employee of the country m company to which the employee is transferred and ceases to be a common_law_employee of the us company at the time of transfer many of the transferred employees participate in qualified_plans of company a prior to their transfer because these employees will not participate in a savings or retirement_plan of the foreign company company a would like to amend its plans us qualified_plans to provide that transferred employees will continue to participate in the plans during the period of transfer none of the country m companies will adopt the us qualified_plans with respect to the transferred employees 22d based on the above facts and representations you request a ruling that even assuming the contributions described above are not deductible under sec_404 the excise_tax under code sec_4972 is not applicable with respect to these nondeductible_contributions regarding your ruling_request code sec_4972 imposes an excise_tax equal to ten percent of the nondeductible_contributions made to any qualified_employer_plan code sec_4972 generally defines the term nondeductible_contributions as the excess of the amount contributed for the taxable_year by the employer to the plan over the amount allowable as a deduction under sec_404 for such contributions as indicated above code sec_4972 imposes an excise_tax on the excess of the amount contributed over the amount allowable as a deduction under sec_404 the focus of sec_4972 is on the amount allowable as a deduction and not the amount deductible in other words if the amount of the contribution does not exceed the deductible limit the excise_tax does not apply in this case if the amount of the contributions for the transferred employees does not exceed the deductible limit assuming deductibility then the contributions do not exceed the amount allowable as a deduction and the sec_4972 excise_tax does not apply accordingly we rule with respect to your ruling_request that no excise_tax under sec_4972 is applicable with respect to the nondeductible_contributions to the extent that the contributions do not exceed the deductible limit under sec_404 this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original ruling letter is being sent to your authorized representative should you have any concerns regarding this letter please contact sincerely oa tas bt swieca manager john empfeyee plans technical group tax_exempt_and_government_entities_division ce enclosures deleted copy of letter notice
